Citation Nr: 9932394	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from July 1943 to 
February 1946, and from October 1948 to February 1953.

This appeal arises from an April 1997, Department of Veterans 
Affairs (VARO), San Juan, Puerto Rico rating decision, which 
denied the appellant's claim for entitlement to a total 
rating based upon individual unemployability.

As a preliminary matter, the Board notes that the appellant's 
claim of entitlement to a total rating based on individual 
unemployability is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  Generally, claims for increased 
evaluations are considered to be well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999). This includes the duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefit sought, as well 
as the duty to obtain all relevant treatment records referred 
to by the veteran.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Examinations must also address the rating criteria 
in relation to the veteran's symptoms.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The Board observes that the veteran is seeking entitlement to 
a total rating based on individual unemployability by reason 
of his service-connected disabilities, and alleges that he 
has been unable to maintain any type of gainful employment 
since 1985.

The VA will grant a total rating for compensation purposes 
based on individual unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  In 
Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual benefits.  Specifically, the Court indicated 
that there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91 ), 57 Fed. Reg. 2317 (1992).

The appellant is service-connected for paralysis of the left 
peroneal nerve, evaluated as 40 percent disabling; residuals 
of a gunshot wound to his left thigh, evaluated as 30 percent 
disabling; left arteriovenous fistula repair, evaluated as 30 
percent disabling; and osteomyelitis, evaluated as 0 percent 
disabling.  In the instant case, it is noted that the veteran 
was afforded a VA peripheral nerves examination in July 1998, 
and VA arteries, veins and miscellaneous, and muscles 
examinations in September 1998.  However, the record is 
devoid of any opinion as to the degree of industrial 
impairment caused by his service-connected disabilities.  VA 
has a duty to supplement the record by obtaining an opinion 
as to the effect that the veteran's service-connected 
disabilities have upon his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 
(1994).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The appellant should be scheduled for 
a comprehensive VA examination by 
appropriate VA physicians in order to 
determine the nature and severity of his 
service-connected disabilities, which 
include paralysis of the left peroneal 
nerve, residuals of a gunshot wound to 
his left thigh, left arteriovenous 
fistula repair, and osteomyelitis.  All 
findings should be reported in detail.  
Therefore, the appellant's claims folder 
should be made available to, and 
independently reviewed by, the examiners 
prior to examination of the appellant.  
X-rays and/or other diagnostic studies 
should be done, as deemed appropriate.  
The examiners must then express opinion 
as to whether it is at least as likely as 
not that the appellant's service-
connected disabilities, to the exclusion 
of age and the existence or degree of 
nonservice-connected disabilities, 
preclude him from substantially gainful 
employment consistent with his education 
and work experience.  A rationale for any 
opinions expressed, positive or negative, 
must be provided. 

2.  VARO should also accomplish any 
procedural or evidentiary development 
suggested by the association of the 
requested examination report with the 
claims folder.  If VARO continues to deny 
the appellant's claim, it should furnish 
him and his representative an appropriate 
supplemental statement of the case 
regarding the issue on appeal.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board.

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPSS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





